DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        

 Status of the Claims 

This Corrected Notice of Allowance Office Action is to correct serial numbers of claims listed in Form 37 (of 06/08/2022) and in this Office Action as well as in response to Applicant’s claim amendments &  remarks filed by Applicant on 29 DECEMBER 2021 as part of its AFCP 2.0 request, and Examiner’s Amendment agreed to by Atty. Diallo Crenshaw on 23 MAY 2022.  Thus, Claims 12-13, 15-17 & 19-22 are pending and have been considered for Allowance as follows.          

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              

Authorization for this Examiner’s Amendment was given in an interview with Atty. Aaron Grunberger on 24 MAY 2022(via email).  Said Examiner’s Amendment includes amending all three/3 independent Claims 12, 21 & 22 with Claim 14 limitations, while cancelling dependent Claim 14.          
The application has been amended as follows: 
Please amend the claims as follows:       
   (Examiner’s claim amendments are shown in bold)    
Claim 12:   
12. (Currently Amended) A method for a highly automated vehicle (HAV), the method comprising:
providing a digital map in a driver assistance system of the HAV;
determining a present vehicle position and locating the vehicle position in the digital map;
selecting one or more of a predefined plurality of features, wherein the selecting is performed based on:
a sensor-requirement model that defines for each of the predefined plurality of features, a respective sensor required for detection of the respective feature and a respective type of use of the respective sensor required for the detection of the respective feature;
a sensor-availability model that indicates, for each of one or more of the respective sensors of the sensor-requirement model, a respective current availability of the respective sensor, which indicates for the respective predefined plurality of features whether the respective sensors identified in the model for the respective features are available for the respective types of uses of the sensors identified in the model for the respective features; and
an environment model that identifies for each of the predefined plurality of features, whether the feature is expected to be currently blocked from view by one or more static and/or dynamic objects in surroundings of the HAV, wherein the selecting is performed so that the one or more of the predefined plurality of features includes only those respective features of the predefined plurality of features for which both (a) the sensor and type of use defined in the sensor-requirement model for the respective feature are indicated to be available by the sensor-availability model and (b) the environment model does not identify an expectation to be currently blocked; 
based on the selection, selectively for each respective one of the selected one or more of the predefined plurality of features: 
detecting at least one actual feature property of the respective feature in the environment of the HAV using the respective sensor the sensor-requirement model defines for the respective feature according to the respective type of use the sensor-requirement model defines for the respective feature; 
comparing the detected at least one actual feature property of the respective feature to a respective setpoint feature property; and 
determining at least one difference value as a result of the comparison; and
verifying the digital map at least in part based on the one or more difference values, the digital map being classified as not up-to-date if the one or more difference values reach or exceed respective specified threshold deviation values in which case the driver assistance system requests an update of the digital map from a central server, and being classified as up-to-date if the one or more difference values remain below the respective specified threshold deviation values.           

Claim 21:          
21. (Currently Amended) A driver assistance system for controlling a highly automated vehicle (HAV), comprising: 
a plurality of sensors;
a storage module for storing a digital map, the storage module being integrated into the HAV or a central server;
a position module for determining a present vehicle position of the HAV, the position module including a global positioning system (GPS) module; and
a control device to exchange data with the storage module, the sensors, and the position module and to locate the vehicle position, determined by the position module, in the digital map;
wherein the control device is configured for verifying the digital map of the HAV by performing the following: 
selecting one or more of a predefined plurality of features, wherein the selecting is performed based on:
a sensor-requirement model that defines for each of the predefined plurality of features, a respective one of the sensors required for detection of the respective feature and a respective type of use of the respective sensor required for the detection of the respective feature;
a sensor-availability model that indicates, for each of one or more of the respective sensors of the sensor-requirement model, a respective current availability of the respective sensor, which indicates for the respective predefined plurality of features whether the respective sensors identified in the model for the respective features are available for the respective types of uses of the sensors identified in the model for the respective features; and
an environment model that identifies for each of the predefined plurality of features, whether the feature is expected to be currently blocked from view by one or more static and/or dynamic objects in surroundings of the HAV, wherein the selecting is performed so that the one or more of the predefined plurality of features includes only those respective features of the predefined plurality of features for which both (a) the sensor and type of use defined in the sensor-requirement model for the respective feature are indicated to be available by the sensor-availability model and (b) the environment model does not identify an expectation to be currently blocked; 
based on the selection, selectively for each respective one of the selected one or more of the predefined plurality of features: 
detecting at least one actual feature property of  the respective feature in the environment of the HAV using the respective sensor the sensor-requirement model defines for the respective feature according to the respective type of use the sensor-requirement model defines for the respective feature; 
comparing the detected at least one actual feature property of the respective feature to a respective setpoint feature property; and 
determining at least one difference value as a result of the comparison; and
verifying the digital map at least in part based on the one or more difference values, the digital map being classified as not up-to-date if the one or more difference values reach or exceed respective specified threshold deviation values in which case the driver assistance system is configured to request an update of the digital map from the central server, and being classified as up-to-date if the one or more difference values remain below the respective specified threshold deviation values.            

Claim 22:   
22. (Currently Amended) A non-transitory computer readable medium on which is stored a computer program that includes program code that is is executable by a processor and that, when executed by the processor, causes the processor to perform a method for a highly automated vehicle (HAV), the method comprising:
providing a digital map in a driver assistance system of the HAV;
determining a present vehicle position and locating the vehicle position in the digital map;
selecting one or more of a predefined plurality of features, wherein the selecting is performed based on:
a sensor-requirement model that defines for each of the predefined plurality of features, a respective sensor required for detection of the respective feature and a respective type of use of the respective sensor required for the detection of the respective feature;
a sensor-availability model that indicates, for each of one or more of the respective sensors of the sensor-requirement model, a respective current availability of the respective sensor, which indicates for the respective predefined plurality of features whether the respective sensors identified in the model for the respective features are available for the respective types of uses of the sensors identified in the model for the respective features; and
an environment model that identifies for each of the predefined plurality of features, whether the feature is expected to be currently blocked from view by one or more static and/or dynamic objects in surroundings of the HAV, wherein the selecting is performed so that the one or more of the predefined plurality of features includes only those respective features of the predefined plurality of features for which both (a) the sensor and type of use defined in the sensor-requirement model for the respective feature are indicated to be available by the sensor-availability model and (b) the environment model does not identify an expectation to be currently blocked; 
based on the selection, selectively for each respective one of the selected one or more of the predefined plurality of features: 
detecting at least one actual feature property of the respective feature in the environment of the HAV using the respective sensor the sensor-requirement model defines for the respective feature according to the respective type of use the sensor-requirement model defines for the respective feature; 
comparing the detected at least one actual feature property of the respective feature to a respective setpoint feature property; and 
determining at least one difference value as a result of the comparison; and
verifying the digital map at least in part based on the one or more difference values, the digital map being classified as not up-to-date if the one or more difference values reach or exceed respective specified threshold deviation values in which case the driver assistance system requests an update of the digital map from a central server, and being classified as up-to-date if the one or more difference values remain below the respective specified threshold deviation values.            


Claim 14:         CANCELLED per agreement with Atty. Aaron Grunberger.     

 Allowable Subject Matter
Claims 12-13, 15-17 & 19-22 are pending and allowed.            
The following is an examiner’s statement of reasons for allowance:         
The closest prior art of primary Kudrynski reference (Pub. No. US 2018/ 0202814) teaches ---        
{“Methods and systems for improved positioning accuracy relative to a digital map are disclosed, and which are preferably used for highly and fully automated driving applications, and which may use localisation reference data associated with a digital map.  A vehicle localization is obtained by comparing real time depth map acquired by a sensor associated to the vehicle to a depth map associated to a digital map.  The depth maps are indicative of an environment around the vehicle.  Longitudinal and lateral offsets of the vehicle with respect to the digital map are determined.  The invention further extends to methods and systems for the generation of localisation reference data associated with a digital map.”}             


Further, Sandblom reference (US Patent No. 8,781,688) teaches ---   
{“A method is provided for combining sensor data collected by at least two sensors coupled to at least one application, wherein at least one of the sensors provides driver-related sensor data of a driver-related behavior and at least one external sensor provides sensor date not related to driver-related behavior.  The sensor data of the at least two sensors are combined as the respective measurement errors of the data are uncorrelated in time with respect to the at least one application.”}           

Further, Hamer reference (Pub. No. US 2020/ 0141740) teaches ---       
{“The invention relates to a method for generating and/or updating a digital model of at least one sub-region of a digital map, said digital model being assembled from sections originating from different sources.  First data are provided relating to a first section and comprising objects and/or feature points characterized at least by their spatial position, said objects and/or feature points being classifiable into a plurality of degrees of detail.   Second data are then provided, relating to a second section and comprising objects and/or feature points characterized at least by their spatial position, said objects and/or feature points being classifiable into the plurality of degrees of detail.  The first section and the second sections partially overlap. The method, which is preferably implemented in a backend, includes aligning the first section and the second section relative to each other by minimizing a target functional, which has a weighted error term for each degree of detail of the plurality of degrees of detail, in one or more processors, wherein each error term describes a weighted deviation between the objects and/or feature points of the first section and the corresponding objects and/or feature points of the second section.”}             


Further, Miksa reference (Pub. No. US 2012/ 0271540) teaches ---       
{“A navigation system for use in a vehicle (402).  The system includes an absolute position sensor, such as GPS, in addition to one or more additional sensors, such as a camera, laser scanner, or radar.  The system further comprises a digital map or database that includes records for at least some of the vehicle's surrounding objects (400).  These records can include relative positional attributes with respect to a reference axis (404).  As the vehicle (402) moves, sensors sense the presence of at least some of these objects (400), and measure the vehicle's relative position to those objects.  This information is used to determine the vehicle's instantaneous lateral offset (428) relative to the reference axis (404), and support features such as enhanced driving directions, collision avoidance, or automatic assisted driving.  The system also allows new objects (408, 414) to be attributed using relative positioning, and thereby factored into the enhanced navigation features.”}         

Further, Stahlin reference (Pub. No. US 2010/ 0217455) teaches ---       
{“A device and method for the establishment of quality parameters of a digital map.  A currently determined position of the vehicle and a measured value of an attribute of this position is used to calculate a quality parameter which serves as additional information for the data of the digital map.  A driver assistance system constitutes an improved aid for a driver of a vehicle, since, in addition to the data of the digital map, the driver assistance system uses the feedback information of the quality parameter.”}      


In regards to independent Claims 12, 21 and 22, Kudrynski, Sandblom, Hamer, Miksa and Stahlin references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:           
Claim 12:          
12.   A method for a highly automated vehicle (HAV), the method comprising:    
selecting one or more of a predefined plurality of features, wherein the selecting is performed based on:        
a sensor-requirement model that defines for each of the predefined plurality of features, a respective sensor required for detection of the respective feature and a respective type of use of the respective sensor required for the detection of the respective feature;         
a sensor-availability model that indicates, for each of one or more of the respective sensors of the sensor-requirement model, a respective current availability of the respective sensor, which indicates for the respective predefined plurality of features whether the respective sensors identified in the model for the respective features are available for the respective types of uses of the sensors identified in the model for the respective features;   and
an environment model that identifies for each of the predefined plurality of features, whether the feature is expected to be currently blocked from view by one or more static and/or dynamic objects in surroundings of the HAV, wherein the selecting is performed so that the one or more of the predefined plurality of features includes only those respective features of the predefined plurality of features for which both (a) the sensor and type of use defined in the sensor-requirement model for the respective feature are indicated to be available by the sensor-availability model and (b) the environment model does not identify an expectation to be currently blocked; 
based on the selection, selectively for each respective one of the selected one or more of the predefined plurality of features: 
comparing the detected at least one actual feature property of the respective feature to a respective setpoint feature property;    and 
determining at least one difference value as a result of the comparison;   and
verifying the digital map at least in part based on the one or more difference values, the digital map being classified as not up-to-date if the one or more difference values reach or exceed respective specified threshold deviation values in which case the driver assistance system requests an update of the digital map from a central server, and being classified as up-to-date if the one or more difference values remain below the respective specified threshold deviation values.           


Claim 21:               
21.   A driver assistance system for controlling a highly automated vehicle (HAV), comprising:       
selecting one or more of a predefined plurality of features, wherein the selecting is performed based on:          
a sensor-requirement model that defines for each of the predefined plurality of features, a respective one of the sensors required for detection of the respective feature and a respective type of use of the respective sensor required for the detection of the respective feature;       
a sensor-availability model that indicates, for each of one or more of the respective sensors of the sensor-requirement model, a respective current availability of the respective sensor, which indicates for the respective predefined plurality of features whether the respective sensors identified in the model for the respective features are available for the respective types of uses of the sensors identified in the model for the respective features;   and              
an environment model that identifies for each of the predefined plurality of features, whether the feature is expected to be currently blocked from view by one or more static and/or dynamic objects in surroundings of the HAV, wherein the selecting is performed so that the one or more of the predefined plurality of features includes only those respective features of the predefined plurality of features for which both (a) the sensor and type of use defined in the sensor-requirement model for the respective feature are indicated to be available by the sensor-availability model and (b) the environment model does not identify an expectation to be currently blocked; 
based on the selection, selectively for each respective one of the selected one or more of the predefined plurality of features:        
comparing the detected at least one actual feature property of the respective feature to a respective setpoint feature property;    and 
determining at least one difference value as a result of the comparison;    and
verifying the digital map at least in part based on the one or more difference values, the digital map being classified as not up-to-date if the one or more difference values reach or exceed respective specified threshold deviation values in which case the driver assistance system is configured to request an update of the digital map from the central server, and being classified as up-to-date if the one or more difference values remain below the respective specified threshold deviation values.            


Claim 22:        
22.  A non-transitory computer readable medium on which is stored a computer program that includes program code that is is executable by a processor and that, when executed by the processor, causes the processor to perform a method for a highly automated vehicle (HAV), the method comprising:           
selecting one or more of a predefined plurality of features, wherein the selecting is performed based on:         
a sensor-requirement model that defines for each of the predefined plurality of features, a respective sensor required for detection of the respective feature and a respective type of use of the respective sensor required for the detection of the respective feature;           
a sensor-availability model that indicates, for each of one or more of the respective sensors of the sensor-requirement model, a respective current availability of the respective sensor, which indicates for the respective predefined plurality of features whether the respective sensors identified in the model for the respective features are available for the respective types of uses of the sensors identified in the model for the respective features;   and           
an environment model that identifies for each of the predefined plurality of features, whether the feature is expected to be currently blocked from view by one or more static and/or dynamic objects in surroundings of the HAV, wherein the selecting is performed so that the one or more of the predefined plurality of features includes only those respective features of the predefined plurality of features for which both (a) the sensor and type of use defined in the sensor-requirement model for the respective feature are indicated to be available by the sensor-availability model and (b) the environment model does not identify an expectation to be currently blocked;            
based on the selection, selectively for each respective one of the selected one or more of the predefined plurality of features:         
comparing the detected at least one actual feature property of the respective feature to a respective setpoint feature property;   and 
determining at least one difference value as a result of the comparison;   and
verifying the digital map at least in part based on the one or more difference values, the digital map being classified as not up-to-date if the one or more difference values reach or exceed respective specified threshold deviation values in which case the driver assistance system requests an update of the digital map from a central server, and being classified as up-to-date if the one or more difference values remain below the respective specified threshold deviation values.            


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691